The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103 - withdrawn
Applicant's arguments filed 06/21/2022 have been fully considered but they are persuasive. See explanation below.
The rejection of Claims 21-26,43,44 under 35 U.S.C. 103 as being unpatentable over Gindrat et al. (USPN 5041290; 8/20/1991) is withdrawn. Chaetomium globosum(Sordariomycetes) has been removed from the claims.
The rejection of Claims 21-23,26,43,44 under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2009126473; 10/15/09) is withdrawn. Chaetomium globosum(Sordariomycetes) has been removed from the claims.
The rejection of Claims 21-26,41-44 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4,9,10,39,42,89-95 of copending Application No. 15853057 (reference application) is withdrawn. Chaetomium globosum(Sordariomycetes) has been removed from the claims.
 
New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24,26,29,33-35,42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims make claim to “Acremonium sp.” broadly which is not supported in the Specification.

Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Maltzahn et al.(US 20150373993; 12/31/2015 using PCT/US2014/044427; 06/26/2014 for priority date). von Maltzahn et al. abstract teach that endophytes are capable of improving triats once applied to plants. von Maltzahn et al. at claim 81 teach numerous endophytes, including Acremonium, that are capable of improving plant traits. von Maltzahn et al. at paragraph 15 and claim 68 teach endophytes such as Acremonium accomplish this by application to plant seed(claim 1). von Maltzahn et al. at paragraph 15 teach that the plant seed can be a cotton plant seed. von Maltzahn et al. do not explicitly teach the application of  Acremonium to cotton plant seeds. However, von Maltzahn et al. do suggest the application of  Acremonium to cotton plant seeds rendering the instant invention obvious. 

Claim(s) 21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Maltzahn et al.(US 20170164620; 06/15/2017 using provisional application number 61/959,859 for priority date of  09/04/2013). 
von Maltzahn et al. at abstract teach that endophytes are capable of improving plant benefits once applied to plants. von Maltzahn et al. at paragraph 121 teach numerous endophytes, including Acremonium, that are capable of improving plant benefits. von Maltzahn et al. at paragraph 387 teach endophytes such as Acremonium accomplish this by application to plant seed including cotton seed. von Maltzahn et al. do not explicitly teach the application of  Acremonium to cotton plant seeds. However, von Maltzahn et al. et al. do suggest the application of  Acremonium to cotton plant seeds rendering the instant invention obvious. 

Claims 21,33-35 is/are rejected under 35 U.S.C. 103 as being obvious over Sword(USPN 9545111 or US  20160192662).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). USPN ‘111 or US ‘662 suggest the combination of Eurotiomycetes with cotton seed at paragraph 17,24,30. USPN ‘111 or US ‘662 suggest the combination of Acremonium with cotton seed at Table 1(Example 15). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
 
Claims 21,33-35 is/are rejected under 35 U.S.C. 103 as being obvious over Sword(US  2016005974; 07/21/2016).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). US ‘974 suggest the combination of Eurotiomycetes with cotton seed at paragraph 17,24,30. US ‘974 suggest the combination of Acremonium with cotton seed at Table 1(Example 15). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 21,33-35 is/are rejected under 35 U.S.C. 103 as being obvious over Sword(US  20160286821; 10/06/2016).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). US ‘821 suggest the combination of Eurotiomycetes with cotton seed at paragraph 17,24,30. US ‘821 suggest the combination of Acremonium with cotton seed at Table 1(Example 15). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 21,33-35 is/are rejected under 35 U.S.C. 103 as being obvious over Sword(USPN 9277751 or US  20150126365).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). USPN ‘751 or US ‘365 suggest the combination of Eurotiomycetes with cotton seed at paragraph 17,24,30. USPN ‘751 or US ‘365 suggest the combination of Acremonium with cotton seed at Table 1(Example 15). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 21,33-35 is/are rejected under 35 U.S.C. 103 as being obvious over Sword(USPN 9756865 or US  20160316763).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). USPN ‘865 or US ‘763 suggest the combination of Eurotiomycetes with cotton seed at paragraph 17,24,30. USPN ‘865 or US ‘763  suggest the combination of Acremonium with cotton seed at Table 1(Example 15). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616